Exhibit 10.1
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Second Amended and Restated Employment Agreement is made by and
between ConAgra Foods, Inc., a Delaware corporation (“Company”), and Robert F.
Sharpe, Jr. (“Employee”), the 17th day of November 2010, but effective as of
October 30, 2010 (the “Agreement Date”). The Board of Directors of the Company
(“Board”) and Employee desire to amend and restate the September 25, 2008
Amended and Restated Employment Agreement between the Company and Employee to
make certain changes to the terms and conditions of the agreement between the
parties. In order to accomplish this objective, the Human Resources Committee of
the Board has caused the Company to enter into this Agreement.
     NOW, THEREFORE, it is agreed as follows:

1.   Term of Employment. Employee’s term of employment under this Agreement
shall continue in accordance with the terms hereof until the termination of
Employee’s employment on May 29, 2011.   2.   Position and Duties.

  2.1   Position. Employee resigns his position as President, Commercial Foods,
effective October 15, 2010, and as of October 15, 2010, is the Company’s Senior
Advisor to the Chief Executive Officer (“CEO”) and Employee shall have
responsibility for projects as assigned by the CEO, including, but not limited
to, advisory work on investor relations matters, mergers and acquisitions
activity, Board relations, and transition support to the new President,
Commercial Foods and the Executive Vice President and Chief Administrative
Officer. Employee shall report to the Company’s CEO. Employee shall perform his
duties in such locations in the United States as the CEO and Employee shall
mutually determine, provided that Employee and the Company agree that Employee’s
work may be substantially performed on a telecommuting basis from Employee’s
address shown on the records of the Company. Administrative support will be
provided by the Company through May 29, 2011.     2.2   Duties. Employee will be
expected to work a reduced schedule, at a rate approximating, and not less than,
25% of a full time schedule. Employee shall devote his working time and efforts
on behalf of the Company to the performance of the duties outlined above.
Employee may, consistent with his duties hereunder, engage in charitable and
community affairs, manage his personal investments and serve on the board of
directors of Ameriprise Financial, Inc. and, subject to the prior approval of
the CEO, which shall not be unreasonably withheld, on the board of directors of
other companies.

1



--------------------------------------------------------------------------------



 



3.   Compensation.

  3.1   Base Salary. The Company shall pay Employee a Base Salary (“Base
Salary”) at the rate of $250,000 per annum, which pay rate shall be effective as
of October 30, 2010. The Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company.     3.2   Annual Incentive Bonus.
Employee shall be entitled to receive an annual bonus under the Company’s
Management Incentive Plan (“Annual Bonus Plan”), or any successor plan
subsequently available for fiscal year 2011 to senior executive officers.
Employee’s target bonus opportunity under the Annual Bonus Plan shall not be
less than 100% of Employee’s total salary earned for fiscal year 2011. The
performance goals with respect to such target bonus opportunity shall be as
established by the Human Resources Committee of the Board for fiscal year 2011,
based on such goals that have been recommended by the CEO and on a basis
consistent with the establishment of such performance goals for senior executive
officers of the Company. The actual bonus awarded to Employee will be at least
equal to the funding level for the Annual Bonus Plan authorized by the Board of
Directors for the version of the plan applicable to senior corporate employees
generally. The Board of Directors retains the discretion to increase Employee’s
actual award above the funded level, based on his individual performance, but
not beyond the maximum award authorized for Employee for Internal Revenue Code
Section 162(m) purposes. Employee agrees he must sign, and not revoke, a full
waiver and release of claims in the Company’s standard form as a condition
precedent to the receipt of his fiscal 2011 Annual Bonus Plan award.     3.3  
Long Term Senior Management Incentive Plans. Employee participates or has
participated in the Company’s Executive Incentive Plan, 2006 Stock Plan, 2006
Performance Share Plan, 2008 Performance Share Plan and other or successor
incentive plans available from time to time to senior executive officers at
levels determined by the Human Resource Committee of the Board of Directors and
commensurate with the Employee’s position. Each such Plan, together with the
Company’s Long-Term Senior Management Incentive Program and any other
equity-based or other incentive program under which Employee has received or
receives long-term awards, are collectively referred to as the “LTSMIP”. The
terms of Employee’s LTSMIP awards shall be governed by the terms thereof.

4.   Other Benefits

  4.1   Employee Benefit Plans. The Company shall provide Employee and his
eligible dependents with coverage under all employee benefit programs, plans and
practices in which the Employee is eligible given his new position and work
schedule, in accordance with the terms thereof. Employee acknowledges and
understands that on or after October 30, 2010, he will not be eligible to
receive benefits under the Company’s health insurance and related welfare plans,
Company paid life insurance plan, supplemental life insurance plan, and/or STD
and LTD plans.

2



--------------------------------------------------------------------------------



 



  4.2   Non-Qualified Plans. Employee participates in the Company’s
Non-Qualified Pension Plan (the “Non-Qualified Plan”) and Non-Qualified CRISP
Plan (“Non-Qualified CRISP Plan”). For purposes of the Non-Qualified Plan,
except as set forth below, years of service for purposes of calculating benefits
will be credited at a three-for-one rate until Employee has service credit of
thirty years, and Employee’s benefits thereunder shall be determined using the
prior benefit formula as in effect under the qualified pension plan during 2004
(described as Option (A) in the Company’s August 2008 Proxy Statement).
Notwithstanding the foregoing, (x) in the event of voluntary termination or
retirement prior to attainment of age 60, a crediting rate of two-for-one shall
apply in lieu of the three-for-one rate, and (y) the Board must approve a
voluntary termination or retirement before November 7, 2010 and, in the event of
such termination or retirement without approval by the Board, the Employee will
not be entitled to any benefits under the Non-Qualified Plan or the
Non-Qualified CRISP Plan. In the event of termination for “Cause”, the Employee
will not be entitled to any benefits under the Non-Qualified Plan or the
Non-Qualified CRISP Plan. Employee acknowledges and understands that he will not
be eligible for a Company contribution under the Non-Qualified CRISP Plan for
any calendar year in which he is not employed on December 31st.     4.3  
Directors and Officers Liability Coverage. For acts occurring prior to
October 15, 2010, Employee shall be entitled to the same coverage under the
Company’s directors and officers liability insurance policies as is available to
senior executive officers and directors with the Company. In any event, the
Company shall indemnify and hold Employee harmless, to the fullest extent
permitted by the laws of the State of Delaware, from and against all costs,
charges and expenses (including reasonable attorneys’ fees) incurred or
sustained in connection with any action, suit or proceeding to which Employee or
his legal representatives may be made a party by reason of Employee’s being or
having been a director, officer or employee of the company or any of its
affiliates or employee benefit plans. The provisions of this subparagraph shall
not be deemed exclusive of any other rights to which Employee seeking
indemnification may have under any by-law, agreement, vote of stockholders or
directors, or otherwise. The provisions of this paragraph shall survive the
termination of this Agreement for any reason.     4.4   Expenses. Employee is
authorized to incur reasonable expenses in carrying out his duties under this
Agreement, including expenses for travel, long-distance telephone, IT services,
and similar items related to such duties. The Company shall reimburse Employee
for all such expenses upon presentation by Employee from time to time of an
itemized account of such expenditures. Notwithstanding the foregoing, effective
November 1, 2010, the Company shall not reimburse Employee for travel expenses
(except to the extent such reimbursements are approved in advance by the CEO).  
  4.5   Reimbursement and In-Kind Benefit Rules. Any reimbursements or in-kind
benefits to be provided pursuant to this Agreement (including but not limited to
Sections 4.4 and 9) that are taxable to Employee shall be subject to the
following

3



--------------------------------------------------------------------------------



 



      restrictions: (a) each reimbursement must be paid no later than the last
day of the calendar year following the Employee’s tax year during which the
expense was incurred; and (b) the amount of expenses eligible for reimbursement,
or in kind benefits provided, during a tax year of the Employee may not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other tax year of the Employee; (c) the period during which any
reimbursement may be paid or in-kind benefit may be provided is the ten years
after termination of this Agreement; and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
    4.6   Other Policies. The Company and Employee have entered into an
Executive Time Sharing Agreement relating to Employee’s personal use of
Company-provided aircraft. Such Executive Time Sharing Agreement is cancelled by
the parties as of November 30, 2010.     4.7   Change of Control Benefits.

  (a)   The Employee has entered into that certain Amended and Restated Change
of Control Agreement effective as of January 1, 2009 (the “CoC Agreement”),
which shall terminate in accordance with its terms upon the earlier to occur of
October 30, 2010 and the date hereof.     (b)   If a Change of Control (as
defined below) occurs prior to May 29, 2011, or the Company enters into a
definitive agreement prior to May 29, 2011, the consummation of which will
result in a Change of Control, the Company shall ensure the assumption of this
Agreement by its successor.     (c)   “Change of Control” means:

  (i)   Individuals who constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof whose election or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board; or     (ii)   Consummation of a reorganization,
merger or consolidation, in each case with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, or a liquidation or dissolution of the Company or the sale of
all or substantially all of its assets.

4



--------------------------------------------------------------------------------



 



  (d)   Rabbi Trust: Within sixty (60) days following the Change of Control, an
amount equal to the net present value (determined in good faith by the plan
administrator under the Company’s Non-Qualified Plan) of the Non- Qualified Plan
benefits described in Section 4.2 of this Agreement shall be deposited, in one
lump sum payment, in a trust in the form of the model grantor trust contained in
IRS Revenue Procedure 92-64, which trust is incorporated by reference; provided,
however, that such deposit shall be made only to the extent that payment of the
Non-Qualified Plan benefits described in Section 4.2 has not already been made
by the Company. The acquirer, the Company, and its subsidiaries shall make up
any Non-Qualified Plan benefits described in Section 4.2 the Employee does not
receive from the trust, e.g., if the funds in the trust are insufficient to make
the payments due to insufficient earnings in the trust. The trustee of such
trust shall be a national or state chartered bank.

  4.8   Stock Ownership. During the period of his employment hereunder, the
Employee agrees to comply with the Company’s executive stock ownership
guidelines as existing from time to time, and which currently prohibit Employee
from selling any             shares of Company common stock except (i) shares,
the proceeds of which are used to pay taxes resulting from the vesting or
exercise of options, and (ii) sales, so long as, immediately following such
sale, Employee owns shares of Company common stock (as determined under the
Company’s share ownership guidelines, as modified from time to time) with a
value (as determined under the Company’s share ownership guidelines, as modified
from time to time) equal to or in excess of four (4) times Employee’s annual
Base Salary.     4.9   Post-Retirement Benefits.

  (a)   Upon termination of employment following November 7, 2010, or, if
earlier, due to death or disability, or involuntary termination without Cause,
Employee will be deemed eligible for early and normal retirement (“Retiree
Eligible”) under all pension (other than qualified pension plans), welfare
benefit, the LTSMIP and any other equity incentive plans and programs applicable
to Employee.     (b)   So long as Employee is Retiree Eligible, Employee (his
wife and other covered dependents) shall be provided post-employment
COBRA-equivalent medical coverage, at Employee’s after-tax expense, until each
of Employee and his wife, respectively, attain age 65 (and other covered
dependents otherwise would cease to be eligible for coverage). This benefit
would fill gaps in Company-provided retiree plan coverage.

5.   Separation from Service. The Company may terminate Employee’s employment at
any time for Cause, and Employee may terminate his employment at any time for
any reason, subject to the terms of this Section 5. For purposes of this
Section 5, the following terms shall have the following meanings:

5



--------------------------------------------------------------------------------



 



  (a)   “Cause” shall be limited to (i) action by Employee involving willful
malfeasance in connection with his employment having a material adverse effect
on the Company, (ii) substantial and continuing refusal by Employee in willful
breach of this Agreement to perform the duties assigned to him, which refusal
has a material adverse effect on the Company, or (iii) Employee being convicted
of a felony involving moral turpitude under the laws of the United States or any
state.     (b)   “Permanent Disability” shall mean Employee is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under the Company’s long-term disability plan.  
  (c)   “Separation from Service”, “termination of employment” and similar
references shall mean the date that Employee’s employment with the Company
terminates under circumstances that constitute a separation from service within
the meaning of Internal Revenue Code Section 409A. Generally, Employee will
incur a Separation from Service if the Employee dies, retires, or otherwise has
a termination of employment with the Company, determined in accordance with the
following:

  (i)   Leaves of Absence. The employment relationship is treated as continuing
intact while Employee is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as Employee retains a right to reemployment with the Company
under an applicable statute or by contract (including but not limited to this
Agreement). A leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that Employee will return to perform services
for the Company. If the period of leave exceeds six (6) months and Employee does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six (6) month period. Notwithstanding the foregoing, where a
leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes Executive to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a twenty nine
(29) month period of absence shall be substituted for such six (6) month period.
However, Employee acknowledges and understands that a leave of absence shall not
extend his termination of employment beyond May 29, 2011.

6



--------------------------------------------------------------------------------



 



  (ii)   Dual Status. Generally, if Employee performs services both as an
employee and an independent contractor, Employee must separate from service both
as an employee, and as an independent contractor pursuant to standards set forth
in Treasury Regulations, to be treated as having a Separation from Service.
However, if Employee provides services to the Company as an employee and as a
member of the Board, and if any plan in which such person participates as a
Board member is not aggregated with this Agreement pursuant to Treasury
Regulation section 1.409A-1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether Employee has a Separation from
Service as an employee for purposes of this Agreement.     (iii)   Termination
of Employment. Whether Separation from Service has occurred is determined based
on whether the facts and circumstances indicate that the Company and the
Employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services Executive would
perform after such date (whether as an employee or as an independent contractor
except as provided in clause (ii) above) would permanently decrease to no more
than twenty (20) percent of the average level of bona fide services performed
(whether as an employee or an independent contractor, except as provided in
clause (ii) above) over the immediately preceding thirty six (36) month period
(or the full period of services to the Company if Executive has been providing
services to the Company less than thirty six (36) months). For periods during
which Employee is on a paid bona fide leave of absence and has not otherwise
terminated employment as described above, for purposes of this clause
(iii) Employee is treated as providing bona fide services at a level equal to
the level of services that the Employee would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which Employee is on an unpaid bona fide leave of absence and has not
otherwise terminated employment are disregarded for purposes of this clause
(iii) (including for purposes of determining the applicable thirty six
(36) month (or shorter) period).     (iv)   Service with Related Companies. For
purposes of determining whether a Separation from Service has occurred under the
above provisions, the “Company” shall include the Company and all Related
Companies.

  (e)   “Related Companies” shall mean: (i) any corporation that is a member of
a controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company; and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code

7



--------------------------------------------------------------------------------



 



      Section 414(c)) with the Company. For purposes of applying Code §§ 414(b)
and (c), 25% is substituted for the 80% ownership level.

  5.1   Termination Upon Death or Permanent Disability. In the event of a
Separation from Service by reason of Employee’s death or Permanent Disability
(i) all options and other awards granted in connection with the LTSMIP other
than LTSMIP awards with respect to which vesting is determined based upon
performance (including but not limited to performance share awards or options
that vest based upon performance), shall become fully vested, and all vested
options will be exercisable during the remainder of the term of such options,
(ii) all deferred compensation (not including retirement benefits) shall be paid
to Employee’s estate or designated beneficiary in accordance with the terms of
such deferred compensation (iii) Employee and his dependents shall continue to
participate in the Company’s employee benefit plans in which Employee was
eligible to participate at the time of his death or Permanent Disability to the
extent provided in such plans with respect to the death or Permanent Disability
of senior officers of the Company, (iv) Employee’s Base Salary shall be paid
(subject to any applicable deferral election) through May 29, 2011, together
with any accrued, but unused, vacation pay, and (v) Employee shall receive
(subject to any applicable deferral election) a benefit under the Annual Bonus
Plan, and the LTSMIP; in the case of the Annual Bonus Plan, the benefit will be
pro rated based on completed days during the applicable fiscal year, and in the
case of the LTSMIP the benefit will be prorated based upon fiscal years
completed prior to death or disability; also, in the case of death, the benefit
will be based on target, and in the case of disability the benefit will be based
on actual performance for the performance period during which disability occurs
as set forth in the applicable plan; and in all cases the benefits shall be paid
at the time set forth in the applicable plan.     5.2   Termination Without
Cause. If there is a Separation from Service initiated by the Company without
Cause in addition to being Retiree Eligible under Section 4.9(a) of this
Agreement, (i) Employee’s Base Salary shall be paid (subject to any applicable
deferral election) through May 29, 2011, together with any accrued, but unused,
vacation pay, (ii) Employee’s pension benefit under the Non-Qualified Plan shall
be paid at the time applicable based on the terms of the Non-Qualified Plan but
the amount of the benefit shall be based on the amount accrued to the date of
termination, plus the additional amount that would have accrued through May 29,
2011, if Employee would have remained employed and received compensation
described in clause (i) above and (iii) below, such pension benefit to be paid
in accordance with the Non-Qualified Plan, (iii) Employee shall be paid an
amount equal to the Annual Bonus Plan award contemplated by Section 3.2 above,
when bonuses are paid to other senior officers (but no later than two and
one-half months after the end of the fiscal year with respect to which such
bonus is determined); and (v) Employee and his dependents shall be entitled to
continued participation (at Employee’s after-tax expense for the entire cost of
coverage to the extent necessary to avoid Employee recognizing taxable income
related to benefits provided by such coverage under Internal Revenue Code

8



--------------------------------------------------------------------------------



 



      Section 105(h)) in all health and welfare plans or programs that are
exempt from 409A in which Employee and such dependents were participating on the
date of the termination until the earlier of (a) the second anniversary of
termination of employment, and (b) the date, or dates, Executive receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer (such coverages and benefits to be determined on a
coverage-by-coverage, or benefit-by-benefit basis); provided that, to the extent
Employee is precluded from continuing participation in any such plan or program
as provided in this Section or must pay the expense thereof, the Company shall
pay to Employee an amount equal to the sum of (x) with respect to insured
benefits, the present value (discounted using the then published 2-year Treasury
rate) of the premiums expected for coverage or that would be paid by Employee if
Employee were to continue coverage at his expense pursuant hereto, less any
active employee portion of the premiums, plus (y) with respect to benefits not
insured, the present value (discounted using the then published 2-year Treasury
rate) of the expected gross cost per employee to the Company to provide such
benefits less active employee contributions.     5.3   Termination With Cause or
by Employee’s Voluntary Resignation. If there is a Separation from Service
initiated by the Company with Cause, or resulting from Employee voluntarily
initiating a Separation from Service, then (i) Employee shall be paid the Base
Salary through the month of termination, and (ii) Employee shall receive
benefits, if any, under Company plans in accordance with the terms of such
plans.     5.4   Timing of Payments. Subject to Section 5.5 below, all cash
payments required hereunder following death, Permanent Disability or any other
Separation from Service shall be made within fifteen days following such
Separation from Service; provided, that (i) payments under the Annual Bonus Plan
or the LTSMIP pursuant to Sections 3.2, 5.1(v) or 5.2(iii) shall be made
following (a) with respect to the Annual Bonus Plan payment, delivery of the
full waiver and release of claims referenced in Section 3.2 within 60 days after
May 29, 2011, and (b) the end of the applicable fiscal year or other performance
period at the same time as such payments are made to the Company’s other
Employees participating in such plans (but no later than, under either (a) or
(b), two and one-half months after the end of the fiscal year or performance
period with respect to which such bonus or LTSMIP amount is determined) and (ii)
payments under the non-qualified retirement or deferred compensation plans shall
be made in accordance with the provisions of such plans.     5.5   Six Month
Wait. Notwithstanding anything contained in this Agreement to the contrary, if
the Employee is a “specified employee” (determined in accordance with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of the date of
Separation from Service (other than a Separation from Service due to death),
then (i) any payment, benefit or entitlement provided for in this Agreement that
is payable upon Separation from Service and during the first six months
following the date of Separation from Service shall be paid or provided to

9



--------------------------------------------------------------------------------



 



      the Employee in a lump sum cash payment to be made on the earlier of
(a) the Employee’s death or (b) the first business day (or within 30 days after
such first business day) of the seventh calendar month immediately following the
month in which the date of Separation from Service occurs, and (ii) any other
payment referred to in clauses (i) and (ii) of Section 5.4 shall be paid as
provided therein. If any payment is delayed pursuant to this Section 5.5, the
Company shall pay interest at the rate described below on the postponed payments
from the date the payment would have been due but for this Section 5.5 to the
date on which such amounts are paid. Interest shall be credited at an annual
rate equal to the rate announced by Wells Fargo & Company (or its successor) as
its “prime rate” as of the date the payment would have been due but for this
Section 5.5, plus one percent (1%), compounded annually.     5.6   Code
Section 409A. It is intended by the Company and Employee that all compensation
and benefits payable or provided to the Employee under this Agreement or
otherwise shall fully comply with the provisions of Section 409A of the Internal
Revenue Code and the Treasury Regulations relating thereto so as not to subject
Employee to the additional tax, interest or penalties which may be imposed under
Section 409A. The parties acknowledge that 409A is ambiguous in certain
respects. The Company agrees that it will attempt in good faith not to take any
action, or refrain from taking any action, that would result in the imposition
of tax, interest and/or penalties upon the Employee under 409A. To the extent
the Company has acted or refrained from acting in good faith as required by this
Section, it will not be responsible for any consequences of failure to comply
with 409A.

6.   Nondisclosure of Confidential Information. Employee shall not, without the
prior written consent of the Company, disclose any Company Confidential
Information except (i) in the business of and for the benefit of the Company,
while employed by the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any administrative body or legislative body.
“Confidential Information” shall mean non-public information concerning the
Company’s financial data, strategic business plans, product development and
other proprietary information, except for items which have become publicly
available information or are otherwise known to the public. Confidential
Information does not include information the disclosure of which could not
reasonably be expected to adversely affect the business of the Company.   7.  
Noncompetition/Non-Solicitation.

  (a)   From the Agreement Date through a period ending one year following the
termination of the employment of Employee with the Company for any reason (the
“Restricted Period”), Employee shall not be an executive officer, board member,
5% or greater owner or partner, or employee of a food company with revenues over
$1 billion.     (b)   During the Restricted Period, Employee will not directly
or through others, without the prior written consent of the Board (i) directly
or

10



--------------------------------------------------------------------------------



 



      indirectly recruit, hire, solicit or induce, or attempt to induce, any
employee of the Company or its associated companies to terminate their
employment with or otherwise cease their relationship with the Company or its
associated companies, or (ii) solicit business or customers of the Company.    
(c)   Employee agrees that any breach of the covenants contained in this
Section 7, and the covenants contained in the preceding Section 6, will
irreparably injure the Company, and accordingly the Company may, in addition to
pursing any other remedies available at law or in equity, obtain an injunction
against Employee from any court having jurisdiction over the matter, restraining
any further violation of such provisions by Employee.

    Employee acknowledges and agrees that the provisions of this Section 7 are
reasonable and valid in duration and scope and in all other respects. If any
court determines that any provision of this Section is unenforceable because of
duration or scope of such provision, such court shall have the power to reduce
the scope or duration of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.   8.   Offsets. In the event of
a Company breach of this Agreement, Employee shall not be required to mitigate
damages nor shall the payments due Employee hereunder be reduced or offset by
reason of any payments Employee may receive from any other source or by any
amounts owing by Employee to the Company.   9.   Separability; Legal Fees. If
any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, then such invalidity or unenforceability
shall not affect the remaining provisions hereof which shall remain in full
force and effect. In addition, the Company shall pay to Employee as incurred all
legal and accounting fees and expenses incurred by Employee in seeking to obtain
or enforce any right or benefit provided by this Agreement or any other
compensation-related plan, agreement or arrangement of the Company, unless
Employee’s claim is found by a court of competent jurisdiction to have been
frivolous.   10.   Assignment. This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of Employee and the assigns and
successors of the Company, but neither this Agreement nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by Employee (except by
will or by operation of the laws of intestate succession) or the Company, except
that the Company shall assign this Agreement to any successor (whether by
merger, purchase or otherwise) to all or substantially of the stock, assets or
businesses of the Company.   11.   Amendment. This Agreement may only be amended
by mutual written agreement between the Company and Employee.

11



--------------------------------------------------------------------------------



 



12.   Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

         
 
  To the Company:   ConAgra Foods, Inc.
 
      One ConAgra Drive
 
      Omaha, Nebraska 68102
 
      Attn: Corporate Secretary
 
       
 
  To Employee:   At the address shown on the records of the Company

    Any such notice or communication shall be sent certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in a notice duly delivered as described
above), and the actual date of mailing shall determine the date at which notice
was given.   13.   Governing Law. This Agreement shall be construed, interpreted
and governed in accordance with the laws of Delaware without reference to such
state’s rules relating to conflicts of law.   14.   Arbitration. Any controversy
or claim arising out of this Agreement or any breach shall be resolved by
arbitration pursuant to this Section and the then current rules of the American
Arbitration Association. The arbitration shall be held in Omaha, Nebraska before
three arbitrators who are knowledgeable of employment law. If the parties cannot
agree on the appointment, then one arbitrator shall be appointed by the Company,
one by the Employee, and the third shall be appointed by the first two
arbitrators. The arbitrator’s decision and award shall be final and binding and
may be entered in any court having jurisdiction thereof. The arbitrator shall
not have the power to award punitive or exemplary damages. Each party shall bear
its own attorneys’ fees associated with the arbitration and other costs and
expenses of the arbitration shall be borne as provided by the rules of the
American Arbitration Association; provided, however, that unless the arbitrators
determine the position of the Employee was frivolous, then Employee shall be
entitled to reimbursement for reasonable attorneys’ fees and expenses and
arbitration expenses incurred in connection with the dispute. If any portion of
this paragraph is held to be unenforceable, then it shall be severed and shall
not affect either the duty to arbitrate or any other part of this paragraph. The
Company may seek interim injunctive relief to enforce restrictive covenants
pending resolution of any arbitration.   15.   Employee Representation. The
Employee represents and warrants to the Company that the Employee is not a party
to or bound by, and the employment of the Employee by the Company or the
Employee’s disclosure of any information to the Company or its use of such
information will not violate or breach any employment, retainer, consulting,
license, non-competition, non-disclosure, trade secrets or other agreement
between the Employee and any other person, partnership, corporation, joint
venture, association or other entity.   16.   Entire Agreement. This Agreement
supersedes the September 25, 2008 Amended and Restated Employment Agreement and
any unwritten agreements or understandings by

12



--------------------------------------------------------------------------------



 



    and between the Employee and the Company and any of its Affiliates or their
respective directors, officers, shareholders, employees, attorneys, agents, or
representatives, and, together with the agreements, plans and programs referred
to herein, constitutes the entire agreement between the parties, respecting the
subject matter hereof and there are no representations, warranties or other
commitments other than those expressed herein. If there is a conflict between
any provision of this Agreement and any provision of any Company plan or
agreement pursuant to which employee benefits are provided to Employee,
including any stock option or other award agreement, then the provision most
favorable to Employee will control. Employee acknowledges that certain plans
maintained by the Company must comply with ERISA, the Internal Revenue Code and
the terms and conditions of the plans (“Qualified Plans”). Nothing contained in
this Agreement will require the Company to provide any benefit contrary to the
terms and conditions of the Qualified Plans or in violation of ERISA or the
Internal Revenue Code. To the extent any benefit to be provided hereunder to the
Employee cannot be provided through a Qualified Plan, the Company will provide
the benefit on a non-qualified basis.

IN WITNESS WHEREOF, the parties have executed this Agreement the 17th day of
November 2010, to be effective as of the date first above written.
THIS CONTRACT CONTAINS AN ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE
PARTIES.

            CONAGRA FOODS, INC.
      By:   /s/ Gary M. Rodkin         President and Chief Executive Officer   
        /s/ Robert F. Sharpe, Jr.       Robert F. Sharpe, Jr.           

13